Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, J.), rendered February 13, 2001, convicting him of assault in the second degree and menacing in the third degree, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor’s comments about the defendant’s failure to call a certain alibi witness during summation shifted the burden of proof to him. However, as the comments were not made in bad faith and were merely efforts to persuade the jury to draw inferences favorable to the People, they were proper (see People v Tankleff, 84 NY2d 992 [1994]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Ritter, J.P., Florio, Smith and H. Miller, JJ., concur. [See 187 Misc 2d 205.]